Citation Nr: 0833852	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-09 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for vertigo with a history of blurred vision.

2.  Entitlement to an initial compensable rating, prior to 
October 12, 2005, and thereafter in excess of 10 percent for 
a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The veteran served on active duty from April 2002 to June 
2002 and from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and October 2005 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

In October 2004, the RO awarded service connection for 
bilateral tinnitus, vertigo with blurred vision, and a left 
shoulder strain.  The veteran's bilateral tinnitus and 
vertigo with blurred vision were each rated as 10 percent 
disabling.  At that time, the veteran's left shoulder strain 
was also rated as noncompensable.  Based on October 2005 VA 
examination findings, the RO determined that the veteran's 
left shoulder disability warranted a 10 percent disability 
rating, effective October 12, 2005.

In February 2008, the veteran presented testimony before the 
Board.


FINDINGS OF FACT

1.  The veteran's vertigo is characterized by a history of 
blurred vision, subjective complaints of dizziness and 
instability, and objective findings of a deficit of the right 
labyrinth or vestibular nerve, vestibular hypofunction, and 
an occasional inability to maintain balance.

2.  Prior to October 12, 2005, the veteran's left shoulder 
disability was characterized by chronic pain.

3.  Throughout the pendency of the appeal, the veteran's left 
shoulder disability has been characterized by subjective 
complaints of chronic pain and objective evidence of 
tenderness and minor limitation of joint function due to pain 
and repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent, but no higher, for vertigo with a history of blurred 
vision have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.87 and Diagnostic Code 6204 
(2007).

2.  Prior to October 12, 2005, the criteria for an initial 
compensable rating of 10 percent, but no higher, for a left 
shoulder disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5020, 5201 (2007).

3.  Throughout the pendency of this appeal, the criteria for 
an initial disability rating in excess of 10 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5020, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2004, June 2004, and March 2006 
letters, with respect to the initial claims of entitlement to 
service connection and the subsequent claims of entitlement 
to increased disability ratings.  The March 2006 letter also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As to the claim 
regarding the veteran's service-connected vertigo and left 
shoulder disability, the instant appeal originates from the 
grant of service connection for the disabilities at issue.  
Consequently, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2004, June 2004, and March 2006 letters.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to an initial disability rating in excess of 
30 percent for vertigo with a history of blurred vision and 
entitlement to an initial disability rating in excess of 10 
percent for a left shoulder disability, any potentially 
contested issue regarding a downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2004 and June 
2004, prior to the adjudication of the matter in October 
2004. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Department of social and Health Services, 
private treatment records from Daniel T. Conrad, M.D., 
University of Washington Medical Center, Group Health, and VA 
examination reports dated in April 2004, August 2004, October 
2005, March 2008, and May 2008.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased- 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Vertigo

The veteran alleges entitlement to an initial disability 
rating in excess of 10 percent for his service-connected 
vertigo with a history of blurred vision.  The veteran's 
vertigo has been assigned an initial rating of 10 percent 
under Diagnostic Code 6204 for peripheral vestibular 
disorders.  Under Diagnostic Code 6204, a 10 percent rating 
is warranted for occasional dizziness.  Dizziness and 
occasional staggering warrants a 30 percent rating.  
Objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  38 C.F.R. § 4.87, Code 6204 
(2007).

In April 2004, physical examination demonstrated that the 
veteran's vision was 20/20 and eyeball movements were normal.  
There was some double vision in deep conversion.  Romberg 
sign testing was negative and there were no signs of 
labyrinthian disturbance.  The veteran was diagnosed as 
having blurry vision on prolonged vision of any object.  In 
August 2004, physical examination of the eyes revealed 
distant visual acuity without correction to be 20/20-2 and 
with correction his vision improved to 20/20.  Pupillary 
examination demonstrated hippus in both eyes.  Confrontation 
visual field testing was normal.  Extraocular movement was in 
full range, without nystagmus, and the veteran did not report 
any double vision.  The VA examiner determined that the eye 
examination was unremarkable.  

Upon VA general examination, in August 2004, the veteran 
presented with complaints of vertigo accompanied by blurred 
visual fields, which was exacerbated by driving, walking down 
hallways, or not exercising regularly.  He denied any nausea, 
vomiting, or falling down due to his vertigo.  Physical 
examination revealed that extraocular eye movements were 
intact and full, no intranuclear opthalmoplegia, and fundi 
were benign.  The veteran was diagnosed as having bilateral 
tinnitus and vertigo with visual blurring.  

In September 2004, the caloric response on  an 
electronystagmogram (ENG) indicated a deficit of the right 
labyrinth or vestibular nerve.  Subsequently, in November 
2004, the veteran underwent Computerized Dynamic 
Posturography (CDP) testing to evaluate his ability to 
maintain balance under normal and abnormal sensory 
conditions.  The veteran demonstrated normal postural control 
on test conditions 1 through 5 (with eyes open and closed and 
sway referenced visual surround).  He demonstrated below 
normal control on test condition 6 (sway referenced visual 
surround).  The examiner's impression was a largely normal 
posturographic test.  A November 2004 Rotations Chair Test 
(RCT), which evaluated the veteran's inner ear reflex, 
demonstrated abnormal sinusoidal and velocity step, 
consistent with vestibular hypofunction.  

Upon VA examination in October 2005, physical examination of 
the eyes was again unremarkable.  At that time, the veteran 
indicated that he had only fallen once due to his vertigo 
disability; however, he typically veered to the right while 
walking.  Neurologic examination was nonfocal, with no 
evidence of any sensory disabilities.  The examiner's 
impression was mobility induced vertigo.  In March 2008, with 
respect to the claimed condition of vertigo, a VA examiner 
indicated that there was no pathology with which to render a 
diagnosis.  At that time, the veteran's gait had been normal, 
Romberg testing was negative, and nystagmus could not be 
elicited by head movement.  Upon VA vision examination, in 
May 2008, there was also no evident pathology of blurred 
vision such as to render a diagnosis.  The examiner noted 
that subjectively the veteran's symptoms were unusual, 
however, objectively there was no anatomical of functional 
basis for the symptoms.  The examiner indicated that the 
veteran's reported symptoms were unusual; however there was 
no objective evidence of any anatomical or functional basis 
for his subjective symptoms.  

The veteran alleges that he is entitled to an initial 
disability rating in excess of 10 percent for his service-
connected vertigo with a history of blurred vision because he 
experiences blurred vision, headaches, and dizziness.  In 
light of the September 2004 and November 2004 objective 
findings of a deficit of the right labyrinth or the 
vestibular nerve, vestibular hypofunction, and an occasional 
below normal ability to maintain balance, the Board finds 
that the record contains objective evidence of dizziness with 
occasional staggering, such as to warrant the next available 
schedular rating of 30 percent under Diagnostic Code 6204.   
A higher evaluation cannot be awarded as a 30 percent 
evaluation is the highest rating authorized under Diagnostic 
Code 6204.

The Board has also evaluated whether a disability rating in 
excess of 30 percent is available under Diagnostic Code 6205 
for Meniere's disease.  Under 38 C.F.R. § 4.87, Diagnostic 
Code 6205, a 60 percent disability evaluation is available 
when there is impaired hearing with vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  In this regard, the Board initially notes 
that service connection is separately in effect for tinnitus.  
Notwithstanding, there is no objective evidence of record of 
a current diagnosis of record of Meniere's disease 
attributable in anyway to service.  Moreover, even if a 
diagnosis of Meniere's syndrome was established as 
attributable to service, a 60 percent rating would not be 
warranted because there is no objective evidence of record of 
cerebellar gait or hearing impairment as defined by VA 
regulations.

Thus, an initial disability rating of 30 percent, but no 
higher, is warranted, throughout the pendency of this appeal, 
for service-connected vertigo with a history of blurred 
vision.

Left Shoulder

The veteran alleges entitlement to increased evaluations for 
his left shoulder disability, throughout the pendency of his 
appeal.  Prior to October 12, 2005, a noncompensable 
evaluation was assigned, thereafter, a 10 percent rating was 
assigned for the veteran's left shoulder disability  The 
veteran's left shoulder disability has been characterized as 
a left shoulder strain and has been rated by analogy to 
synovitis.  Synovitis is rated pursuant to Diagnostic Code 
5020 which provides for rating on limitation of motion of the 
affected part(s).  38 C.F.R. § 4.71a, Diagnostic Code 5020 
(2007).  Accordingly, the RO has rated the veteran's left 
shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2007), for limitation of motion of the shoulder.

Pursuant to Diagnostic Code 5201, a 30 percent rating is 
assigned where there is limitation of motion of the minor arm 
to 25 degrees from the side.  A 20 percent rating is assigned 
where there is limitation of motion of the minor arm to 
midway between the side and the shoulder level.  A 20 percent 
rating is also warranted if motion of the minor arm is 
limited to the shoulder level.  38 C.F.R. § 4.71, Plate I, 
§ 4.71a, Diagnostic Code 5201 (2007).  In this matter, the 
veteran is right handed.

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  38 
C.F.R. § 4.71.  Normal range of motion for the shoulder is:  
Forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  Id.

In April 2004, the veteran presented with complaints of 
occasional discomfort, and physical examination revealed that 
he could not reach out to the back with his palms facing 
backwards.  The veteran exhibited full range of motion in the 
left shoulder; however, repetitive motion resulted in slight 
fatigue and a loss of approximately 10 to 15 degrees of 
abduction and flexion.  There was no evidence of tenderness 
or muscle wasting.  The veteran was diagnosed as having a 
rotator cuff strain.

In August 2004, the veteran presented with complaints of 
pain, during abduction and external rotation.  Range of 
motion testing demonstrated forward flexion and abduction to 
180 degrees, extension to -30 degrees, and internal and 
external rotation to 45 degrees.  Repetitive motion and 
flare-ups did not decrease the veteran's range of motion or 
result in any weakness, fatigue, or lack of endurance.  
Muscle strength was full and there was no evidence of any 
neurologic abnormality.  X-rays of the left shoulder were 
within normal limits.  The veteran was diagnosed as having a 
left shoulder strain.  

Daniel T. Conrad, M.D., the veteran's private treatment 
provider, indicated that when he assessed the veteran, in 
November 2004, the left shoulder disability had been recently 
exacerbated due to typing.  The veteran began to experience 
pain in the triceps, tip of the shoulder, and the left 
lateral chest area.  In April 2005, due to the veteran's 
continuous complaints of left shoulder pain, physical therapy 
was prescribed.  Subsequent physical therapy notes, dated in 
May 2005, indicated that the veteran had full range of motion 
in his left shoulder; however, there was decreased shoulder 
strength.  In September 2005, physical therapy was 
discontinued; at which time, the veteran exhibited full range 
of motion and strength.  

Upon VA examination, in October 2005, the veteran presented 
with complaints of chronic left shoulder discomfort.  Range 
of motion testing revealed abduction and anterior flexion to 
180 degrees, with pain beginning at 130 degrees.  Internal 
and external rotation was to 90 degrees, with pain beginning 
at 65 degrees.  Repetitive motion did not result in any 
additional loss of range of motion due to pain, fatigue, 
weakness, or lack of endurance.  There was no evidence of any 
significant radicular type symptomatology and sensory and 
grip strength testing was normal.  The veteran was diagnosed 
as having a left shoulder strain.   

In March 2008, the veteran presented for VA examination with 
complaints of constant left shoulder pain that travelled down 
into his left arm and the axilla and into the axilla.  He 
characterized his pain as burning, aching, and sharp.  
Physical examination revealed no signs of edema, effusion, 
weakness, redness, heat, subluxation, or guarding movement.  
There was tenderness on the superior and lateral aspect of 
the shoulder.  Range of motion testing demonstrated flexion 
and abduction to 180 degrees.  Internal and external rotation 
was to 90 degrees.  Joint function was additionally limited 
after repetitive use by pain, fatigue, weakness, and lack of 
endurance; however, range of motion was not additionally 
limited.  X-rays of the left shoulder were within normal 
limits.  The veteran was diagnosed as having a left shoulder 
strain, and the examiner noted that the veteran's left 
shoulder symptomatology included subjective complaints of 
pain, stiffness, and weakness and objective evidence of 
tenderness.  

The veteran alleges entitlement to increased disability 
ratings for his left shoulder disability.  Prior October 12, 
2005, the veteran's left shoulder disability was initially 
rated as noncompensable.  As of October 12, 2005, the 
veteran's left shoulder disability has been assigned a 10 
percent disability rating.  A review of the aforementioned 
evidence demonstrates that the veteran's left shoulder 
disability warrants an initial disability rating of 10 
percent; however, a disability rating in excess 10 percent is 
not warranted, throughout the pendency of this appeal.  Prior 
to October 12, 2005, VA examination reports dated in April 
2004 and August 2004, as well as, private treatment records, 
dated in 2005, consistently documented complaints of pain and 
discomfort in the left shoulder, which limited the veteran's 
lifting ability.  Given the veteran's consistent and credible 
complaints of chronic left shoulder pain, prior to October 
12, 2005, it is reasonable to assume that there was some 
limitation of motion due to these factors.  As such, the 
Board concludes that these findings are sufficient to support 
an initial 10 percent disability rating for the veteran's 
service-connected left shoulder disability.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 202.

The Board notes that the currently assigned 10 percent 
evaluation, throughout the pendency of this appeal, 
contemplates periarticular pathology productive of painful 
motion.  Although the veteran has reported pain and 
discomfort with lifting the left arm above shoulder level, 
such statements, even if true, do not establish that his 
functional use is limited to shoulder level.  In order to 
warrant a higher evaluation, there must be the functional 
equivalent of motion limited at shoulder level due to such 
factors as pain, pain on motion, fatigability, 
incoordination, and lack of endurance.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  In this respect, the 
veteran has consistently demonstrated full range of abduction 
and flexion of the left shoulder upon VA examinations in 
April 2004, August 2004, October 2005, and March 2008, as 
well as private physical therapy notes dated from May 2005 to 
September 2005.  Moreover, any noted functional range of 
motion has remained greater than 90 degrees.  The objective 
medical evidence of record has demonstrated that, at its 
worst, left shoulder flexion and abduction were limited to 
130 degrees, due to pain, upon VA examination in October 
2005.  Even when taking into account the veteran's credible 
complaints of pain on motion, an initial disability rating in 
excess of 10 percent is not warranted under Diagnostic 
Code 5201; the veteran's remaining functional use is better 
than limitation at shoulder level.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown.  

Additionally, the veteran has not demonstrated any evidence 
of ankylosis of the scapulohumeral articulation; malunion, 
nonunion or recurrent dislocation of the humerus; or 
malunion, nonunion, or dislocation of the clavicle.  
Therefore, his disability cannot be evaluated under any other 
Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5203 (2007).

In conclusion, prior to October 12, 2005, an initial 
disability rating of 10 percent, but no higher, for the 
veteran's left shoulder disability is warranted.  Throughout 
the pendency of this appeal, the Board finds that the 
competent and probative evidence of record does not support 
the assignment of an initial rating in excess of 10 percent 
for the veteran's left shoulder disability.


Extraschedular

The assignment of an extraschedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1).  The 
record, however, record contains no probative evidence that 
the veteran's service-connected vertigo with a history of 
blurred vision and left shoulder disabilities have resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  The Board acknowledges that in April 2004, 
the veteran's physician indicated that the veteran's vertigo 
resulted in functional limitations in his employment as a 
Juvenile Rehabilitation Residential Counselor.  These 
included not being able to safely physically intervene with 
residents exhibiting assaultive behavior, suicidal, and other 
acting behavior; search for residents escapees, required 
sometimes during hours of darkness, in remote areas, and 
under severe or adverse weather conditions; or transport 
resident to and from off campus activities and appointments.  
Notwithstanding, upon VA examination dated in August 2004, 
the veteran was employed on a full-time basis as fiscal 
analyst for the State of Washington.  Moreover, the veteran 
continues to remain employed as a fiscal analyst.  
Furthermore, the veteran specifically denied any time lost 
from work due to his disabilities, upon VA examinations dated 
in April 2004, August 2004, and October 2005.  In March 2008, 
a VA examiner noted that the only effect of the veteran's 
left shoulder disability on the veteran's usual occupation 
was that he could not lift heavy weights or work overhead and 
that that the veteran's blurred vision had no effects on the 
veteran's activities of daily living.  Finally, the record is 
absent any hospitalizations for treatment of the veteran's 
vertigo and left shoulder disabilities.   Accordingly, the 
Board finds that the impairment resulting from the veteran's 
service-connected disabilities are appropriately compensated 
by the currently assigned schedular ratings.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating of 30 percent, 
but no higher, for vertigo with a history of blurred vision 
is granted.

Prior to October 12, 2005, entitlement to an initial 
disability rating of 10 percent, but no higher, for a left 
shoulder disability is granted.

Throughout the pendency of this appeal, entitlement to an 
initial disability rating in excess of 10 percent for a left 
shoulder disability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


